DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species A, readable on claims 1-8, 10-15 in the reply filed on 8/12/2021 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“lever connection part” in Claims 1 and 7
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recite the limitation “a bottomed cylindrical cover having an opening end which is attachable to and detachable from a distal end of an insertion part of the endoscope
Claim 5 recites the limitation “wherein the first engagement part has an amount of protrusion larger than an amount of protrusion from the second engagement part” in Lines 1-2, wherein it’s unclear what an amount of protrusion from the second engagement part is meant to define since the second engagement part defines a protrusion and nothing protrudes from the second engagement part.  The examiner suggests amending the claim similar to Claim 14 defining --the first engagement part protruding inwardly farther than the second engagement part does--.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-8 and 10-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kolberg et al. (US Patent Application Publication No. 2018/0249894, hereinafter Kolberg).

In regard to claim 1, Kolberg discloses an endoscope cap (3, Fig. 1) attachable to and detachable from an endoscope (4) having a lever (45) pivotally provided at a (452) causing the lever to pivot (Fig. 2), the endoscope cap comprising:
a bottomed cylindrical cover (3) having an opening end which is attachable to and detachable from a distal end of an insertion part of the endoscope (Fig. 3, Par. 79);
a first engagement part provided at an inner surface of a cylindrical part of the cover (see annotated Fig. 1 below); and
an elevator (2) having a lever connection part (22, a groove configured to receive the lever therein) configured to engage with the lever and pivotally held at an inside of the cover (Figs. 1,2).

In regard to claim 7, Kolberg discloses an endoscope (Fig. 1, Par. 47), comprising:
a pivotable elevator connection part (45) exposed to a surface of a distal end (4) of an insertion part (Figs. 1-2);
an endoscope cap (3) including a bottomed cylindrical cover (3) that has an opening end which is attachable to and detachable from the insertion part (Fig. 3, Par. 79), a first engagement part located at an inner surface of a cylindrical part of the cover (see annotated Fig. 1 below), and an elevator (2) that has a lever connection part (22, a groove configured to receive the lever therein) configured to engage with the elevator connection part and that is pivotally held at an inside of the cover (Figs. 1,2); and
(see annotated Fig. 1 below),
wherein a cavity is formed between the inner surface of the cylindrical part of the cover and the insertion part (Fig. 1 illustrates an open space between the inner surface of the cylindrical part and the insertion part).


    PNG
    media_image1.png
    695
    883
    media_image1.png
    Greyscale

In regard to claims 2 and 11, Kolberg teaches wherein the first engagement part is a projection that protrudes inwardly from the inner surface (see annotated Fig. 1 above).

In regard to claims 3 and 12, Kolberg teaches wherein the endoscope cap comprises a second engagement part opposed to the first engagement part (see annotated Fig. 5 below).

    PNG
    media_image2.png
    725
    858
    media_image2.png
    Greyscale

In regard to claims 4 and 13, Kolberg teaches wherein the endoscope cap comprises a pedestal (34, Fig. 5) attached to the inside of the cover and having an elevator attachment hole (35) for pivotally holding the elevator (Par. 68), wherein the second engagement part is a projection provided at the pedestal (see annotated Fig. 5 above).

In regard to claims 5 and 14, Kolberg teaches wherein the first and second engagement parts protrude inwardly from the inner surface, the first engagement part protruding inwardly farther than the second engagement part does (see annotated Fig. 5 above).

In regard to claims 6 and 15, Kolberg teaches wherein a cavity is formed between the inner surface of the cylindrical part of the cover and the insertion part when the insertion part is inserted into the cover (Fig. 1 illustrates a cavity formed between the inner surface and the insertion part), and wherein the first engagement part is released from engagement with the insertion part by pressing the cover from an outside of the cavity (a user is capable of grasping the exterior of the cover to disengage the first engagement part from the insertion part).

In regard to claim 8, Kolberg teaches wherein the distal end of the insertion part has a first index, and the endoscope cap has a second index corresponding to the first index (see annotated Fig. 1 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	November 19, 2021